NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALBERT MORGAN, JR., .
Claimar,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7048
Appea1 from the United StateS C0urt of Appea1s for
Veterans C1aims in case n0. 10-2403, Judge Mary J.
Sch0e1en.
ON MOTION
ORDER
A1bert M0rgan, Jr. moves for a 7-day extension of
ti1ne, until January 11, 2011, to file his brief A1bert
Morgan, Jr.’s brief having been timely filed on Dece1nber
31, 2010,
IT ls OR1)ERED THAT:
The motion is m00t.

MORGAN V. DVA
JAN 1 2 2011
Date
cc: Albert M0rgan, Jr.
C1audia Burke, Esq.
s21
FOR THE COURT
lsi J an H0rba1y
Jan -H0rb a1y
C1erk
1.‘l.S. COUR`1':€1)ll:"EA!|?PEALS FOR
THE FEDERAL ClRCU\'[
JAN122011
.IAN HORBAL¥
CLERK